                            UNITED STATES DISTRICT COURT
                          THE WESTERN DISTRICT OF VIRGINIA
                                 ROANOKE DIVISION

 UNITED STATES OF AMERICA                        )
                                                 )
 v.                                              )
                                                 )
 $2,138.79 IN ACCOUNT NO. XXX4209                ) Court No. 7:19CV550
 AT SKYLINE NATIONAL BANK, AND                   )
 $3,022.63 IN ACCOUNT NO.                        )
 XXXXXX2141 AT SKYLINE NATIONAL                  )
 BANK                                            )
                   VERIFIED COMPLAINT FOR FORFEITURE IN REM

         Now comes the plaintiff, United States of America, by and through its attorney, Krista

Consiglio Frith, Assistant United States Attorney, and brings this Complaint and alleges as follows

in accordance with Supplemental Rule G(2) of the Federal Rules of Civil Procedure:

                                   NATURE OF THE ACTION

         1. This is a civil action in rem brought to forfeit and condemn certain personal property

assets to the use and benefit of the United States, pursuant to 18 U.S.C. §§ 981(a)(1)(A) and

981(a)(1)(C), for violations of 18 U.S.C. § 1957 and 18 U.S.C. § 1343.

                                  THE DEFENDANTS IN REM

         2. The defendant property consists of the following property:

                (a) Skyline National Bank accounts of AARON N. STAENGL, account number

0100252141, which contains approximately $3,022.63;

                (b) Skyline National Bank accounts of AARON N. STAENGL DBA. STAENGL

DESIGN TECH, account number 3244209, which contains approximately $2,138.79.

                                 JURISDICTION AND VENUE

         3. This Court has jurisdiction over an action commenced by the United States under


                                                 1

      Case 7:19-cv-00550-GEC Document 1 Filed 08/07/19 Page 1 of 4 Pageid#: 1
28 U.S.C. § 1345, and over an action for forfeiture under 28 U.S.C. § 1355(a).

        4.   This Court has in rem jurisdiction over the defendant property under 28

U.S.C. § 1355(b).

        5. Venue is proper in this district pursuant to 28 U.S.C. §1355(b)(1) because the acts giving

rise to this forfeiture occurred in this district. Venue is also proper pursuant to 28 U.S.C. § 1395

because the property is located in this district.

        6. Upon the filing of this Complaint, the plaintiff requests that the Clerk of Court issue a

Warrant of Arrest in rem pursuant to Supplemental Rule G(3)(b)(i), which the plaintiff will execute

upon the property pursuant to 28 U.S.C. § 1355(d) and Supplemental Rule G(3)(c).

                                    BASIS FOR FORFEITURE

        7. The defendant property is subject to forfeiture pursuant to 18 U.S.C. § 981(a)(1)(A), as

property that is used, or intended to be used, in any manner or part, to commit, or to facilitate the

commission of, a violation of 18 U.S.C. § 1957 and 18 U.S.C. § 1343 and pursuant to 18 U.S.C.

§ 981(a)(1)(C), as the property constitutes proceeds traceable to a violation thereof.

                                               FACTS

        8. The facts supporting this Complaint are stated in the attached Declaration of Special

Agent Susan L. Drees-Armstrong, Virginia State Police, and are incorporated by reference herein.



        WHEREFORE, the United States of America respectfully requests that the Clerk of Court

issue a Warrant of Arrest in rem pursuant to Supplemental Rule G(3)(b); that due notice be given

to all parties to appear and show cause why the forfeiture should not be decreed; that judgment be

entered declaring the defendant property to be condemned and forfeited to the United States of

America for disposition according to law; and that the United States of America be granted such



                                                    2

   Case 7:19-cv-00550-GEC Document 1 Filed 08/07/19 Page 2 of 4 Pageid#: 2
other and further relief as this Court may deem just and proper, together with the costs and

disbursements of this action.


                                                        THOMAS T. CULLEN
                                                        United States Attorney

                                                         /s/Krista Consiglio Frith
                                                        Assistant United States Attorney
                                                        Virginia Bar No. 89088
                                                        310 First Street, S.W., Room 906
                                                        Roanoke, VA 24011
                                                        Phone: (540)857-2250
                                                        Fax: (540)857-2614
                                                        krista.frith@usdoj.gov




                                             3

   Case 7:19-cv-00550-GEC Document 1 Filed 08/07/19 Page 3 of 4 Pageid#: 3
Case 7:19-cv-00550-GEC Document 1 Filed 08/07/19 Page 4 of 4 Pageid#: 4
       DECLARATION AND AFFIDAVIT OF SUSAN L. DREES-ARMSTRONG
             IN SUPPORT OF A COMPLAINT FOR FORFEITURE

I, Susan L. Drees-Armstrong, having been duly sworn, provide the following information
in support of the filing of a VERIFIED COMPLAINT FOR FORFEITURE IN REM:

1.   Your affiant is a sworn member of the Virginia State Police Bureau of Criminal
     Investigation and assigned to the General Investigation Section of the Salem Field
     Office. Your affiant has in excess of seven years of experience as a sworn law
     enforcement officer. Your affiant has earned a Bachelor’s of Science Degree in
     Criminal Justice with a minor in Accounting and Master’s Degree in Business
     Administration with a minor in Accounting. Your affiant has work experience in fraud
     investigation, finance, business accounting, inventory management, business
     management, and is a Certified Fraud Examiner through the Certified Examiner’s
     Association. Your affiant has participated in a variety of criminal investigations
     including, but not limited to, fraud cases, banking crimes, money laundering,
     embezzlement, larceny, financial elder abuse, weapons violations, homicide, rape,
     narcotics, assaults, crimes against children, and other crimes.

2. A summary of the relevant facts are set forth below and are based on an
   accumulation of investigation by law enforcement officers and civilian investigators
   employed by the Virginia State Police. This affidavit is not inclusive of the entire
   investigation.

3. This affidavit is made in support of the filing of a complaint for forfeiture against
   $2,138.79 in Account No. XXX4209 at Skyline National Bank, and $3,022.63 in
   Account No. XXXXXX2141 at Skyline National Bank. Based on the information
   developed during the investigation and detailed herein, your affiant believes there is
   probable cause that the accounts of AARON N. STAENGL, account number
   XXXXXX2141, and AARON N. STAENGL DBA. STAENGL DESIGN TECH, account
   number XXX4209, maintained at Skyline National Bank, constitute property derived
   from proceeds as the result of violations of 18 U.S.C. § 1956(a)(1)(B)(i), 18 U.S.C.
   § 1957 and 18 U.S.C. § 1343 and is therefore forfeitable to the United States pursuant
   to 18 U.S.C. § 981(a)(1)(A).

4.   This investigation began after Skyline National Bank became suspicious of deposits
     made by account holder, Aaron Staengl. Aaron Staengl opened a business account
     at Skyline National Bank under the name Staengl Design Tech on September 28,
     2017. From September 28, 2017 to March 13, 2018, deposits were made totaling
     $48,394.28, transfers totaling $31,814.51 were sent to an account in India, and
     $8,070.21 was transferred into Staengl's personal account at Skyline National Bank.
     Staengl admitted to printing then depositing over 100 checks. The bank was unable
     to process the checks through a proof machine and had to manually key check
     information because there was no micr ink on the checks. Checks totaling $5,246.25
     were charged back for no account available or not authorized.




 Case 7:19-cv-00550-GEC Document 1-1 Filed 08/07/19 Page 1 of 6 Pageid#: 5
5.    The account in India that Staengl transferred funds to is owned by Spring Techno
      Solutions Private Limited F-6 City Centre Sector 4. An internet search for Spring
      Techno Solutions revealed public complaints from people that felt they were
      scammed. Search warrants were executed at Skyline National Bank, Staengl's
      residence, Yahoo! and G-mail accounts, and Seamless checks. Interviews were
      conducted with individuals whose name and address were printed on checks, as well
      as, Staengl and his wife Rashmi Staengl.

6. Aaron Staengl is a resident of Floyd, VA and was interviewed by your affiant while a
   search warrant was conducted at his residence March 16, 2018. He said Hari
   Shananda, a friend he used to work with, and has met in person, contacted him about
   having an account and processing payments using Seamless checks. The tech
   support company told him they do ethical business practices. Staengl told your affiant
   he was their accountant and received 20% of the check amount for processing
   payment. When asked who was in charge, Staengl stated the tech support in India
   and himself, with a local office to process payments. Staengl stated he printed out
   documents from Docusign then gave them to the bank.

     Staengl was asked where he received information for the checks he printed. He
     responded he has a login and password for Seamless check. Then he was asked if
     there was a company associated with the Seamless check account. He said they work
     with their customers and the customers put in the information to Seamless check. The
     person that is in charge of that has the account and downloads the checks. Staengl
     was asked the purpose of the company and he said they supposedly do tech support.
     He thinks they do support over the phone. When asked who was in charge of the
     company, Staengl said there are two different things. There is the tech support in India
     and himself with a local office to process payments. Staengl explained they did not
     set up an account in India to process payments from “customers” because there was
     a problem processing funds there.

7. Bank records reveal Staengl opened the account as a sole proprietorship. He is listed
   as owner on the signature card and it is in the name Aaron N Staengl DBA Staengl
   Design Tech. The address listed is Staengl's residence.

8. Search warrants were executed at Staengl's residence, Skyline bank, G-mail, Yahoo!,
   and Seamless checks. Computers seized at his residence were examined and his cell
   phone was imaged.

9.    Seamless Checks records reveal account named Sdesigntech is registered to
      Staengl's residence in Floyd, Virginia. The contact name is Aaron Staengl and there
      is not a separate billing address on file. The company e-mail account and admin is
      listed as aaronananta@gmail.com. Three checks were stored dated November 29,
      2017.




 Case 7:19-cv-00550-GEC Document 1-1 Filed 08/07/19 Page 2 of 6 Pageid#: 6
10. Staengl's iPhone had messenger history with an individual named avadhuta acarya
    hariishananda. The two chatted about transferring funds, how much money was in
    the account, and business.

11. Staengl's computer was examined by a Computer Examiner. Skype chats were
    located between Staengl and display name Acarya Hariishananda Avadhuta. On
    September 27, 2017 Staengl stated "Apparently the closest CVB bank is in
    Washington DC, so I will just open an account in my local bank. Just give me your
    company name so that I can open it in that name and get a local business license for
    that, you can also give me any relevant information for your financial institution. I am
    looking forward to working with your tech suport company, namaskar".

          a. Avadhuta responded to Staengl September 28 stating "Spring techno
             solutions. but you open another company for tech support". Avadhuta tells
             Staengl to apply for Seamless Check and that they will connect the account
             to Seamless Check. Staengl later stated "ok, I will get a local business
             license, open a business bank account solely for the purpose of collecting
             money for Spring Technologies solution, and create a seamless check
             profile, after I do all of that I will contact you with the information, until then
             just let me know about anything else". Avadhuta said "Not spring techno
             solution but collecting money for your local business. it will be our internal
             agreement that we will do business for your local company. MOU" then said
             "1. open company 2. open bank account. 3. apply seamless check or
             check2pay." They went on to discuss potential names of the company
             Staengl was going to open then Staengl stated " I’ll do all that today and
             then get back to you."

12. On November 30, 2017, Staengl communicated with display name Adam Clarke.
    They discussed processing checks using the name sdesigntech. Records show
    discussions about printing and depositing checks. On December 1, 2017, Staengl
    stated, "our go daddy domain is: stechsupport.com". On December 4, 2017, Clarke
    discusses the cancellation period for checks using Seamless. Staengl asked him why
    credit card payments were not accepted. Clarke said "bcoz in credit card they can
    cancel till 6 months". Further conversations reveal discussions about Clarke inputing
    account information for the checks, account balances, bad checks, and checks that
    should not be deposited.

13. The computer examination revealed numerous copies of stored checks and some
    docusign papers. Excel spreadsheets were located including invoices from S Design
    Tech, 865 Dobbins Farm Rd, Floyd, VA 24091 to Spring Techno Solutions, Regd.Off
    : F/6,City Center Sector4,Bokaro Steel City - 827004, Corp.Off: FL01,STPI,Plot 8
    Part,Namkum Industria Area, Namkum, Ranchi - 834010.

14. Several victims have provided information during the investigation. The victims
    indicate they were contacted by S Design Tech regarding their computer and
    informed that their computer had been infected with a bug or virus. A majority of the




 Case 7:19-cv-00550-GEC Document 1-1 Filed 08/07/19 Page 3 of 6 Pageid#: 7
    victims described having computer issues before being contacted. S Design Tech
    instructed people to allow the company remote access so their computer could be
    fixed. Some of victims said they were contacted multiple times by S Design Tech.
    Each time, the company requested money to make various repairs including
    Microsoft. The investigation revealed, however, that S Design Tech was infecting
    computers with viruses or bugs for the purpose of fraudulently obtaining payment for
    fixing the computers.

15. The following is a summary of information provided by a portion of the victims who
    were interviewed during the investigation:

         a. Victim 1 paid $1999.99 to Sdesigntech and said Sdesigntech called him to
            fix problems on his computer. They erased everything on his computer
            after he declined to make additional payments to them. Victim 1 said
            people keep calling him and they have never mailed or sent e-mails. Bank
            account records confirm that Victim 1 paid Sdesigntech/Staengl $1999.99.

         b. Victim 2 made a payment of $749.53 to Sdesigntech. The payment was
            because his computer had been hacked and he believed that Sdesigntech
            would fix his computer. He received a notice from Microsoft and found
            Sdesigntech online. He corresponded with them over the computer but
            they did not fix his computer. Victim 2 stated that Sdeisgntech wanted to
            do lifetime services but did not know what they were doing. Victim 2 made
            the payment via PayPal, and Skyline National Bank records revealed a
            check, belonging to Victim 2, was deposited for $749.53, into the
            Sdesigntech business account.

         c. Victim 3 paid $499.93 to Sdesigntech because his computer was hacked,
            but they did not fix his computer. Victim 3 said a PayPal account was
            opened by someone; he did not do it. He bought a new computer then
            someone called him and said a new computer could not stop the hacking.
            Someone called his cell phone saying they were with Microsoft and his
            computer had been hacked. He was on the phone with the person for one
            hour and they requested $1,300. Then he received another phone call, from
            Staengl Tech Solutions, saying it was not Microsoft and that he needed to
            purchase protection for $1,600. Skyline National Bank records reveal a
            check, belonging to Victim 3, was deposited for $499.93, into the
            Sdesigntech business account.

         d. Victim 4 said he paid Sdesigntech $99.47 for computer support after his
            computer gave a warning that it had been hacked. Sdesigntech called him
            and has never sent him documentation or fixed his computer. They gave
            him contact phone numbers of (888) 630-3350 and (888) 818-4009, a
            contact    person    of    employee     ID   4554RV,      and     e-mail
            support@stechsupport.com. Skyline National Bank records confirm Victim
            4 paid Sdesigntech $99.47.




 Case 7:19-cv-00550-GEC Document 1-1 Filed 08/07/19 Page 4 of 6 Pageid#: 8
         e. Victim 5 paid $299.36 to Sdesigntech when they contacted her offering to
            fulfill her need for security. Victim 5 explained she went to Florida for
            vacation at the end of January when a woman named Myia called asking
            why they had not heard from her. Myia said her license was about to expire
            and it was an urgent matter. The company would not leave Victim 5 alone
            until she told them she knew she needed to write a check for them to leave
            her alone. The company made her give them her bank account and routing
            number. Victim 5 recalls paying them more than one time. The company
            calls Victim 5 frequently, including within the last month but she does not
            answer. Victim 5 said they call using the internet and they have team viewer
            downloaded to her computer. A local technology person has told Kirby
            Sdesigntech has hacked her computer. Skyline National Bank records
            confirm Victim 5 paid Sdesigntech $299.36.

         f. Victim 6 paid $600.36 to Sdesigntech and said he hired Sdesigntech to
            proof his computer but he thinks the company is fraud. Victim 6’s computer
            was failing and he had to get it rebooted when he came in contact with
            Sdesigntech. Victim 6 said he could hear foreign languages in the
            background, possibly Indian. They downloaded a program on his computer
            which he has since deleted. Skyline National Bank records confirm that
            Victim 6 paid Sdesigntech $600.36.

         g. Victim 7 said she paid S Design $250.07 (Staengl Design Tech) for
            computer technical assistance. The company contacted her via telephone
            stating Geek Squad tapped into their company. They also told her someone
            had tapped into her computer. S Design said they were located in Virginia
            but the people that call are located in India. Victim 7 requested a copy of
            their license but never saw anything. Victim 7 said she made multiple
            payments totaling $500 to prepay 5 years of computer needs. The company
            recently called her stating her Microsoft license expired and she needed to
            pay $199.99 to renew it. S Design put malware on Victim 7’s computer and
            an icon called IT assist. Victim 7 has never called them for assistance. They
            call her and do remote access, but have not done anything to fix her
            computer. Victim 7 gave them her bank account number. Skyline National
            Bank records confirm Victim 7 paid Sdesigntech $250.07.

16. Skyline National Bank accounts of AARON N. STAENGL, account number
    0100252141, and AARON N. STAENGL DBA. STAENGL DESIGN TECH, account
    number 3244209 has balances of $3,022.63 and $2,138.79, respectively. Aaron
    Staengl admitted to printing then depositing checks containing victims’ account
    information. Bank records reveal, of the checks Staengl deposited, $31,814.51 was
    transferred to an account in India and $8,070.21 was transferred into Staengl's
    personal bank account. The deposits into Staengl’s personal bank account were
    almost exclusively from the Staengl Design Tech business account. Steangl
    contributed three cash deposits over the life of the account: $50 when the account




 Case 7:19-cv-00550-GEC Document 1-1 Filed 08/07/19 Page 5 of 6 Pageid#: 9
Case 7:19-cv-00550-GEC Document 1-1 Filed 08/07/19 Page 6 of 6 Pageid#: 10
                                                                                                                                                                       7:19cv00550
-6 5HY                                                       CIVIL COVER SHEET
7KH-6FLYLOFRYHUVKHHWDQGWKHLQIRUPDWLRQFRQWDLQHGKHUHLQQHLWKHUUHSODFHQRUVXSSOHPHQWWKHILOLQJDQGVHUYLFHRISOHDGLQJVRURWKHUSDSHUVDVUHTXLUHGE\ODZH[FHSWDV
SURYLGHGE\ORFDOUXOHVRIFRXUW7KLVIRUPDSSURYHGE\WKH-XGLFLDO&RQIHUHQFHRIWKH8QLWHG6WDWHVLQ6HSWHPEHULVUHTXLUHGIRUWKHXVHRIWKH&OHUNRI&RXUWIRUWKH
SXUSRVHRILQLWLDWLQJWKHFLYLOGRFNHWVKHHW(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                           DEFENDANTS
U.S.                                                                                                      $1,978.80 in Account No. XXX4209 at Skyline National Bank, and
                                                                                                          $6,134.69 in Account No. XXXXXX2141 at Skyline National Bank

    (b)&RXQW\RI5HVLGHQFHRI)LUVW/LVWHG3ODLQWLII                                                     &RXQW\RI5HVLGHQFHRI)LUVW/LVWHG'HIHQGDQW              Grayson County
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                     (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                            127( ,1/$1'&21'(01$7,21&$6(686(7+(/2&$7,212)
                                                                                                                           7+(75$&72)/$1',192/9('
                                                                                                               
    (c)$WWRUQH\V(Firm Name, Address, and Telephone Number)                                              $WWRUQH\V(If Known)
Krista Consiglio Frith, AUSA



II. BASIS OF JURISDICTION(Place an “X” in One Box Only)                                      III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                       (For Diversity Cases Only)                                           and One Box for Defendant)
u  86*RYHUQPHQW                 u  )HGHUDO4XHVWLRQ                                                                     PTF           DEF                                          PTF      DEF
        3ODLQWLII                            (U.S. Government Not a Party)                        &LWL]HQRI7KLV6WDWH         u            u     ,QFRUSRUDWHGor3ULQFLSDO3ODFH       u       u 
                                                                                                                                                      RI%XVLQHVV,Q7KLV6WDWH

u  86*RYHUQPHQW                 u  'LYHUVLW\                                              &LWL]HQRI$QRWKHU6WDWH         u         u     ,QFRUSRUDWHGand3ULQFLSDO3ODFH     u       u 
        'HIHQGDQW                            (Indicate Citizenship of Parties in Item III)                                                               RI%XVLQHVV,Q$QRWKHU6WDWH

                                                                                                  &LWL]HQRU6XEMHFWRID          u         u     )RUHLJQ1DWLRQ                       u       u 
                                                                                                  )RUHLJQ&RXQWU\
IV. NATURE OF SUIT(Place an “X” in One Box Only)
           CONTRACT                                            TORTS                                  FORFEITURE/PENALTY                        BANKRUPTCY                      OTHER STATUTES
u   ,QVXUDQFH                     PERSONAL INJURY           PERSONAL INJURY         u 'UXJ5HODWHG6HL]XUH             u $SSHDO86&          u   )DOVH&ODLPV$FW
u   0DULQH                       u $LUSODQH                 u 3HUVRQDO,QMXU\           RI3URSHUW\86&          u :LWKGUDZDO                 u   6WDWH5HDSSRUWLRQPHQW
u   0LOOHU$FW                   u $LUSODQH3URGXFW                 3URGXFW/LDELOLW\   u 2WKHU                                 86&                u   $QWLWUXVW
u   1HJRWLDEOH,QVWUXPHQW               /LDELOLW\             u +HDOWK&DUH                                                                                    u   %DQNVDQG%DQNLQJ
u   5HFRYHU\RI2YHUSD\PHQW      u $VVDXOW/LEHO                  3KDUPDFHXWLFDO                                                PROPERTY RIGHTS                u   &RPPHUFH
        (QIRUFHPHQWRI-XGJPHQW           6ODQGHU                       3HUVRQDO,QMXU\                                             u &RS\ULJKWV                 u   'HSRUWDWLRQ
u   0HGLFDUH$FW                 u )HGHUDO(PSOR\HUV¶               3URGXFW/LDELOLW\                                           u 3DWHQW                     u   5DFNHWHHU,QIOXHQFHGDQG
u   5HFRYHU\RI'HIDXOWHG               /LDELOLW\             u $VEHVWRV3HUVRQDO                                              u 7UDGHPDUN                         &RUUXSW2UJDQL]DWLRQV
       6WXGHQW/RDQV                u 0DULQH                           ,QMXU\3URGXFW                                                                              u   &RQVXPHU&UHGLW
        ([FOXGHV9HWHUDQV           u 0DULQH3URGXFW                   /LDELOLW\                         LABOR                        SOCIAL SECURITY              u   &DEOH6DW79
u   5HFRYHU\RI2YHUSD\PHQW             /LDELOLW\               PERSONAL PROPERTY          u   )DLU/DERU6WDQGDUGV           u   +,$ II              u   6HFXULWLHV&RPPRGLWLHV
       RI9HWHUDQ¶V%HQHILWV        u 0RWRU9HKLFOH            u 2WKHU)UDXG                    $FW                           u   %ODFN/XQJ                  ([FKDQJH
u   6WRFNKROGHUV¶6XLWV          u 0RWRU9HKLFOH            u 7UXWKLQ/HQGLQJ        u   /DERU0DQDJHPHQW               u   ',:&',::  J         u   2WKHU6WDWXWRU\$FWLRQV
u   2WKHU&RQWUDFW                      3URGXFW/LDELOLW\      u 2WKHU3HUVRQDO                 5HODWLRQV                     u   66,'7LWOH;9,           u   $JULFXOWXUDO$FWV
u   &RQWUDFW3URGXFW/LDELOLW\   u 2WKHU3HUVRQDO                   3URSHUW\'DPDJH      u   5DLOZD\/DERU$FW              u   56,  J               u   (QYLURQPHQWDO0DWWHUV
u   )UDQFKLVH                           ,QMXU\                 u 3URSHUW\'DPDJH         u   )DPLO\DQG0HGLFDO                                              u   )UHHGRPRI,QIRUPDWLRQ
                                     u 3HUVRQDO,QMXU\                3URGXFW/LDELOLW\           /HDYH$FW                                                             $FW
                                            0HGLFDO0DOSUDFWLFH                                  u   2WKHU/DERU/LWLJDWLRQ                                          u   $UELWUDWLRQ
        REAL PROPERTY                      CIVIL RIGHTS              PRISONER PETITIONS           u   (PSOR\HH5HWLUHPHQW              FEDERAL TAX SUITS              u   $GPLQLVWUDWLYH3URFHGXUH
u   /DQG&RQGHPQDWLRQ            u 2WKHU&LYLO5LJKWV         Habeas Corpus:                     ,QFRPH6HFXULW\$FW            u 7D[HV 863ODLQWLII             $FW5HYLHZRU$SSHDORI
u   )RUHFORVXUH                  u 9RWLQJ                   u $OLHQ'HWDLQHH                                                      RU'HIHQGDQW                     $JHQF\'HFLVLRQ
u   5HQW/HDVH (MHFWPHQW       u (PSOR\PHQW               u 0RWLRQVWR9DFDWH                                              u ,56²7KLUG3DUW\            u   &RQVWLWXWLRQDOLW\RI
u   7RUWVWR/DQG                u +RXVLQJ                      6HQWHQFH                                                            86&                      6WDWH6WDWXWHV
u   7RUW3URGXFW/LDELOLW\              $FFRPPRGDWLRQV         u *HQHUDO
u   $OO2WKHU5HDO3URSHUW\      u $PHUZ'LVDELOLWLHV   u 'HDWK3HQDOW\                    IMMIGRATION
                                            (PSOR\PHQW               Other:                      u 1DWXUDOL]DWLRQ$SSOLFDWLRQ
                                     u $PHUZ'LVDELOLWLHV   u 0DQGDPXV 2WKHU        u 2WKHU,PPLJUDWLRQ
                                            2WKHU                  u &LYLO5LJKWV              $FWLRQV
                                     u (GXFDWLRQ                u 3ULVRQ&RQGLWLRQ
                                                                    u &LYLO'HWDLQHH
                                                                         &RQGLWLRQVRI
                                                                         &RQILQHPHQW
V. ORIGIN(Place an “X” in One Box Only)
u  2ULJLQDO             u  5HPRYHGIURP                u        5HPDQGHGIURP            u  5HLQVWDWHGRU       u  7UDQVIHUUHGIURP            u  0XOWLGLVWULFW
    3URFHHGLQJ               6WDWH&RXUW                            $SSHOODWH&RXUW              5HRSHQHG                 $QRWKHU'LVWULFW                 /LWLJDWLRQ
                                                                                                                             (specify)
                                         &LWHWKH86&LYLO6WDWXWHXQGHUZKLFK\RXDUHILOLQJ(Do not cite jurisdictional statutes unless diversity)
                                         18 U.S.C. § 981(a)(1)(A) and 981(a)(1)(C)
VI. CAUSE OF ACTION                      %ULHIGHVFULSWLRQRIFDXVH
                                         Forfeiture of Bank Accounts
VII. REQUESTED IN     u &+(&.,)7+,6,6$CLASS ACTION                                               DEMAND $                                     &+(&.<(6RQO\LIGHPDQGHGLQFRPSODLQW
     COMPLAINT:          81'(558/()5&Y3                                                                                                  JURY DEMAND:         u <HV     u 1R
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               -8'*(                                                                                             '2&.(7180%(5
'$7(                                                                   6,*1$785(2)$77251(<2)5(&25'


FOR OFFICE USE ONLY

    5(&(,37         Case 7:19-cv-00550-GEC
                           $02817            Document
                                              $33/<,1*,)3 1-2 Filed 08/07/19   Page 1 of 1 0$*-8'*(
                                                                         -8'*( Conrad        Pageid#: 11
